         Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 1 of 16                                   FILED
                                                                                                 2021 Mar-02 PM 01:49
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 REPUBLIC VANGUARD INSURANCE                        }
 COMPANY,                                           }
                                                    }
         Plaintiff,                                 }
                                                    }    Case No.: 2:20-CV-1317-RDP
 v.                                                 }
                                                    }
 JAMEY RUSSELL, et al.,                             }
                                                    }
         Defendants.                                }


                                   MEMORANDUM OPINION

        Plaintiff Republic Vanguard Insurance Company (“Vanguard Insurance”) filed this

declaratory judgment action against Defendants Jamey Russell d/b/a Atrium Inspection Services

(“Atrium Inspection”), Michael Henderson, and Rachel Henderson. (Doc. # 1). Plaintiff seeks a

declaration that the policy it issued to Atrium Inspection provides no coverage for the claims

asserted by Michael and Rachel Henderson (“the Hendersons”) against Atrium Inspection in the

parallel matter Henderson v. Russell d/b/a Atrium Inspection Services, No. 01-CV-2020-902252

(Ala. Jefferson Cty. Ct.). After careful review, the court concludes that this case is due to be

dismissed because, as described below, the amount-in-controversy is less than $75,000 and, in the

alterative, the court declines to exercise its jurisdiction under statute to hear this matter.

I.      Factual and Procedural Background

        This federal case evolved from a state case filed by the Hendersons against Atrium

Inspection in the Circuit Court of Jefferson County, Alabama. (Doc. # 1-2). In that case, the

Hendersons alleged that in March 2019 they hired Atrium Inspection to perform a pre-purchase

inspection of a Craftsman-style house located in Jefferson County. (Doc. # 1-2 ¶¶ 7-9). Although

Atrium Inspection provided the Hendersons with an inspection report, the Hendersons claim that
              Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 2 of 16




the inspection report failed to identify defects and building code violations in the house related to,

among other things, water intrusion and rotten wood. (Doc. # 1-2 ¶ 10). Unaware of these defects

and building code violations, the Hendersons purchased the house in April 2019 and allege that

they discovered the defects and building code violations only upon moving into the house. (Doc.

# 1-2 ¶ 11). The Hendersons maintain that the cost of repairing the house to correct the various

defects and building code violations will exceed $50,000. (Doc. # 1-2 ¶ 14). In their state suit

against Atrium Inspection, the Hendersons alleged, among other claims, counts of breach of

contract and fraudulent misrepresentation. (Doc. # 1-2 ¶¶ 28-35, 42-48).

          After the Hendersons filed suit in state court, Atrium Inspection requested that Vanguard

Insurance defend and indemnify it in the state suit pursuant to an insurance policy it had entered

into with Vanguard Insurance. (Doc. # 1 ¶ 32).1 Vanguard Insurance then filed this declaratory

action to “determine the rights, duties, status, and legal rights under the insurance policy.” (Doc.

# 1 ¶ 1). Before this court, Vanguard Insurance maintains that it is not obligated to defend or

indemnify Atrium Inspection because the insurance policy provides coverage only for inspections

conducted pursuant to valid inspection agreements. (Doc. # 1 ¶ 39). And, according to Vanguard

Insurance, Atrium Inspection did not enter into a valid inspection agreement with the Hendersons

because Atrium Inspection left blank a number of lines on the inspection agreement including the

address of the property to be inspected, the services desired, and the fee to be paid for those

services. (Doc. # 1 ¶ 16).

          On January 14, 2021, the court held an in-person hearing with the parties to discuss settling

the case. At that hearing, the court was up front with the parties. It cautioned them that there were

serious questions about whether the amount-in-controversy requirement was met in this case and,


          1
              Republic Vanguard has since defended Atrium Inspection in the state suit, subject to a full reservation of
all rights.
                                                             2
         Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 3 of 16




further, in any event, under the Declaratory Judgment Act (“the Act”) there were reasons why the

court should exercise its discretion to dismiss this federal action. In the event the parties failed to

resolve the case through settlement discussions, the court informed the parties it would undertake

that analysis. The parties were unable to agree on a resolution of the matters, so the court ordered

the parties to brief (1) whether Vanguard Insurance’s federal suit satisfies the amount-in-

controversy requirement and (2) whether the court should use its discretion under the Act to

dismiss the case. (Doc. # 16). On February 11, 2021, the parties filed briefing on these issues.

(Docs. # 17, 18, 19).

II.    Jurisdictional Analysis

       Federal courts are courts of limited rather than general jurisdiction. Aldinger v. Howard,

427 U.S. 1, 15 (1976). “A federal district court is under a mandatory duty to dismiss a suit over

which it has no jurisdiction.” Se. Bank, N.A. v. Gold Coast Graphics Grp. Partners, 149 F.R.D.

681, 683 (S.D. Fla. 1993) (citing Stanley v. Cent. Intelligence Agency, 639 F.2d 1146, 1157 (5th

Cir. 1981); Marshall v. Gibson’s Prods., Inc. of Plano, 584 F.2d 668, 671-72 (5th Cir. 1978)).

While it is true that a district court may rely on “reasonable deductions, reasonable inferences, or

other reasonable extrapolations” in determining whether a complaint meets the amount-in-

controversy requirement, such deductions and inferences must be based on actual evidence as

opposed to pure conjecture. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

And, it is a plaintiff’s burden to prove the amount-in-controversy requirement has been satisfied.

Federated Mut. Ins. v. McKinnon Motors, 329 F.3d 805, 807 (11th Cir. 2003).

       “The [Act] does not, of itself, confer jurisdiction upon the federal courts. Rather, a suit

brought under the Act must state some independent source of jurisdiction.” FEC v. Reform Party

of U.S., 479 F.3d 1302, 1307 n.5 (11th Cir. 2007) (per curiam) (citing Borden v. Katzman, 881


                                                  3
         Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 4 of 16




F.2d 1035, 1037 (11th Cir. 1989)). Republic Vanguard asserts that jurisdiction in this case is

provided by 28 U.S.C § 1332(a), which bestows on federal courts jurisdiction over parties who are

completely diverse in citizenship to one another and whose claims exceed the statutorily prescribed

amount in controversy of $75,000, exclusive of interest and costs. (Doc. # 1 ¶ 16). The parties in

the federal case are completely diverse. And, according to Vanguard Insurance, the amount-in-

controversy requirement is met in the federal case by aggregating the duties to defend and

indemnify (which Vanguard Insurance estimates at $33,000 and $50,000 respectively). (Doc. # 17

at 3-4). Atrium Inspection and the Hendersons assert, however, that Vanguard Insurance has not

satisfied the amount-in-controversy requirement because, in evaluating the amount in controversy,

this court should exclude the duty to indemnify because that claim is not yet ripe. (Docs. # 18 at

4-5, 19 at 2-4).

        “Ordinarily, a plaintiff need only plead an amount sufficient to satisfy the amount-in-

controversy requirement in good faith[,]” and that amount “will be second guessed only if it

‘appear[s] to a legal certainty that the claim is really for less than the jurisdictional amount.’”

Fastcase, Inc. v. Lawriter, LLC, 907 F.3d 1335, 1342 (11th Cir. 2018) (alteration in original)

(citations omitted). See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)

(“It must appear to a legal certainty that the claim is really for less than the jurisdictional amount

to justify dismissal.”). “However, where jurisdiction is based on a claim for indeterminate

damages, the Red Cab Co. ‘legal certainty’ test gives way, and the party seeking to invoke federal

jurisdiction bears the burden of proving by a preponderance of the evidence that the claim on which

it is basing jurisdiction meets the jurisdictional minimum.” Federated Mut. Ins. Co., 329 F.3d at

807 (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1356-57 (11th Cir. 1996), abrogated

on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072-77 (11th Cir. 2000)). A


                                                  4
           Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 5 of 16




claim for damages is indeterminate when the complaint does not allege a specific amount of

damages. Id. at 808 (citing St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.

1998)).

          Here, applying the preponderance-of-the-evidence standard is appropriate. Vanguard

Insurance’s Complaint estimates the damages sought in the underlying state suit and its anticipated

costs in defending that suit. (Doc. # 1 ¶ 9). As such, Vanguard Insurance has not alleged a specific

amount of damages that would invoke the legal certainty standard. See SUA Ins. Co. v. Classic

Home Builders, LLC, 751 F. Supp. 2d 1245, 1248 (S.D. Ala. 2010) (citation omitted) (concluding

the “preponderance-of-the-evidence standard applies to declaratory judgment actions brought in

federal court by an insurer” because “a declaratory judgment plaintiff does not seek damages at all

and thus does not seek a determinate amount of damages”).

          As this is an action for declaratory relief, “[t]he value of … [the] declaratory relief for

amount in controversy purposes is the monetary value of the object of the litigation that would

flow to the plaintiffs if the [relief] were granted.” Leonard v. Enterprise Rent a Car, 279 F.3d 967,

973 (11th Cir. 2002) (citing Ericsson GE Mobile Communications v. Motorola Communications

& Elecs., 120 F.3d 216, 218 (11th Cir. 1997)). Where, as here, “the plaintiff seeks a judgment

declaring the absence of a duty to defend or indemnify, the amount in controversy is generally

measured by the insurer’s potential liability to indemnify under the policy plus the insured’s cost

to defend the underlying action.” New Hampshire Indem. Co. v. Scott, No. 8:11–cv–943–T–

23MAP, 2012 WL 6537098, *1 (M.D. Fla. Dec. 14, 2012) (citing Stonewall Ins. v. Lopez, 544

F.2d 198, 199 (5th Cir. 1976)).




                                                   5
             Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 6 of 16




         However, in calculating the amount in controversy, courts may not consider damages

sought resulting from unripe causes of action.2 How the amount in controversy is calculated is of

particular relevance here because the duties to defend and indemnify are treated differently for

purposes of ripeness.

         An insurance company’s “duty to defend is ... broader than the duty to pay, arises well

before any duty to pay is conclusively established, and may well exist in a case in which the insurer

is ultimately deemed not to be liable on the policy.” 16 Couch on Insurance 3d § 227:27 (1997).

“Accordingly, where an insurer seeks a declaratory judgment regarding its duty to defend, ‘the

jurisdictional ripeness requirements are met’ as to claims regarding the duty to indemnify.” Am.

Builders Ins. Co. v. Riverwood Constr., LLC, No. 2:19-CV-01757-SGC, 2020 WL 5548803, at *2

(N.D. Ala. Sept. 16, 2020) (quoting Tuskegee Univ. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA,

No. 18-034, 2018 WL 3873584, at *2 (M.D. Ala. Aug. 15, 2018)). And, under binding precedent,

“[t]he pecuniary value of the obligation to defend the separate lawsuit is properly considered in

determining the existence of the jurisdictional amount.” Stonewall Insurance Co. v. Lopez, 544

F.2d 198, 199 (5th Cir. 1976).3

         Unlike the duty to defend, however, “the duty to indemnify is not ripe for adjudication until

the insured is in fact held liable in the underlying suit.” Nationwide Insurance v. Zavalis, 52 F.3d

689, 693 (7th Cir. 1995) (citations omitted); see Mid-Continent Cas. Co. v. Delacruz Drywall

Plastering & Stucco, Inc., 766 F. App’x 768, 770-71 (11th Cir. 2019) (agreeing with the district



          2
            Article III, Section 2 of the United States Constitution limits the jurisdiction of federal courts to “cases or
controversies”: a limitation that courts have interpreted as including a requirement that suits be “ripe” for adjudication.
Because a suit that lacks ripeness is not justiciable, the absence of ripeness precludes federal courts from exercising
jurisdiction. See, e.g., Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726 (1998).
         3
          The Eleventh Circuit, in an en banc ruling, adopted as binding precedent all decisions issued by the former
Fifth Circuit as of September 30, 1981. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).
                                                            6
             Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 7 of 16




court that a “duty to indemnify [ ] is not ripe for adjudication until the underlying lawsuit is

resolved”); State Auto Ins. Co. v. Mays Auto Service, Inc., No. 17-01676-RDP, 2018 WL 1583102,

at *2 (N.D. Ala. April 2, 2018) (concluding the indemnity issue was not ripe for review because it

depended “upon facts adduced [at the pending state-court] trial”).4

         Vanguard Insurance asserts that it satisfies the amount-in-controversy requirement if the

court aggregates duties to defend and indemnify, each of which Vanguard estimates at well below

$75,000. But, because no judgment has been issued against Atrium Inspection in state court, nor

is there any settlement that Vanguard Insurance is responsible for paying, the duty to indemnify is

not yet ripe and the court cannot consider the value of the duty to indemnify claim when calculating

the amount in controversy. See Am. Econ. Ins. Co. v. T.J. Copy Prod., Inc., No. 04 C 107, 2004

WL 842510, at *1 (N.D. Ill. Apr. 20, 2004) (deciding in a case involving the Act that an

indemnification claim without an accompanying judgment “cannot count towards the amount in

controversy as it is not ripe, and may never be ripe, for adjudication”); Brown v. Safeco Ins. Co. of

Illinois, No. 6:13-CV-1982-ORL-31, 2014 WL 1478833, at *1 (M.D. Fla. Apr. 14, 2014) (holding

that a “non-ripe … claim has zero value with regard to the amount in controversy”). As such, only

Vanguard Insurance’s duty to defend is relevant in calculating the amount in controversy. And,

because Vanguard Insurance has made no showing that the cost of its duty to defend in the

underlying state action satisfies the amount in controversy, Vanguard Insurance has failed to


         4
            At least one court has determined the duty to indemnify can be ripe for adjudication before the underlying
state case concludes if the insurer’s duty to indemnify “will not be affected by facts to be determined in the underlying
litigation.” Am. Builders Ins. Co., 2020 WL 5548803, at *2. But, this conclusion is unpersuasive and is not supported
by precedent. The Eleventh Circuit and the former Fifth Circuit have both determined that the duty to indemnify is
not ripe in a federal suit filed under the Act until a judgment is issued in the accompanying state case. See Mid-
Continent Cas. Co., 766 F. App’x at 770; Allstate Ins. Co. v. Emp’rs Liab. Assur. Corp., 445 F.2d 1278, 1281 (5th
Cir. 1971) (stating, in dicta, that “no action for declaratory relief will lie to establish an insurer’s [priority] ... until a
judgment has been rendered against the insured since, until such judgment comes into being, the liabilities are
contingent and may never materialize”). These decisions do not rely on assumptions that the duty to indemnify may
be affected by facts to be determined in the underlying action but rather hinge on the tautological principle that, until
a judgment comes into being, a liability may never materialize.
                                                              7
            Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 8 of 16




satisfy the preponderance-of-the-evidence standard and its federal suit against Atrium Insurance

is due to be dismissed.

III.    Analysis Under the Declaratory Judgment Act

        In the alternative, even if the court did have jurisdiction over Vanguard Insurance’s federal

suit, it would decline to exercise that jurisdiction for the reasons described below. The language

of the Act states that federal courts “may declare the rights and other legal relations of any

interested party.” 28 U.S.C. § 2201(a) (emphasis added). Interpreting the Act, the Supreme Court

in Brillhart v. Excess Ins. Co. of Am. held that courts are “under no compulsion to exercise that

jurisdiction.” 316 U.S. 491, 494 (1942). The Court reaffirmed this holding in Wilton v. Seven Falls

Co., holding the Act “confers a discretion on the courts rather than an absolute right upon the

litigant.” 515 U.S. 277, 287 (1995) (quoting Pub. Serv. Comm’n of Utah v. Wycoff Co., 344 U.S.

237, 241 (1952)). Courts have commonly referred to the discretionary standard announced in these

two cases as the Wilton-Brillhart Abstention Doctrine.5

        In accordance with the Wilton-Brillhart Abstention Doctrine, a federal district court is

“authorized, in the sound exercise of its discretion, to stay or to dismiss an action seeking a

declaratory judgment.” Wilton, 515 U.S. at 288; see Ameritas Variable Life Ins. Co. v. Roach, 441

F.3d 1328, 1331 (11th Cir. 2005) (observing that the Act “only gives the federal court competence

to make a declaration of rights; it does not impose a duty to do so”). This discretion is particularly

so when a parallel state court action exists. See Ven-Fuel, Inc. v. Dep’t of the Treasury, 673 F.2d

1194, 1195 (11th Cir. 1982) (stating that federal courts have the discretion to “decline to entertain

a declaratory judgment action on the merits when a pending proceeding in another court will fully


        5
           As the Seventh Circuit has noted, “‘abstention’ is not an entirely accurate term to describe the
Wilton/Brillhart doctrine, as abstention ‘normally refers to judicially-created doctrines,’ and discretion under
Wilton/Brillhart stems from the … Act.” Ford v. Psychopathic Records, Inc., No. 12-cv-0603, 2013 WL 3353923, at
*3 n.3 (S.D. Ill. July 3, 2013) (citing Med. Assur. Co. v. Hellman, 610 F.3d 371, 378 (7th Cir. 2010)).
                                                       8
         Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 9 of 16




resolve the controversy between the parties”); State Farm Fire and Cas. Co. v. Knight, No. 09-

0783-WS-B, 2010 WL 551262, at *2 (S.D. Ala. 2010) (citation omitted) (“[C]ourts in this Circuit

have long recognized that they have discretion to ‘decline to entertain a declaratory judgment

action on the merits when a pending proceeding in another court will fully resolve the controversy

between the parties.’”).

        But, this discretion is not absolute. The Eleventh Circuit has emphasized that

considerations of “federalism, efficiency, and comity” require district courts to balance federal and

state interests in determining how (and whether) to exercise their discretion to hear a declaratory

judgment action in the face of a parallel state action. Ameritas, 411 F.3d at 1330-31. In Ameritas,

the Eleventh Circuit provided the following list of factors to inform federal courts’ discretionary

decisions about whether to abstain from exercising jurisdiction over claims brought under the Act

in the face of parallel litigation in the state courts:

        (1) the strength of the state’s interest in having the issues raised in the federal
        declaratory action decided in the state courts;

        (2) whether the judgment in the federal declaratory action would settle the
        controversy;

        (3) whether the federal declaratory action would serve a useful purpose in clarifying
        the legal relations at issue;

        (4) whether the declaratory remedy is being used merely for the purpose of
        ‘procedural fencing’ that is, to provide an arena for a race for res judicata or to
        achieve a federal hearing in a case otherwise not removable;

        (5) whether the use of a declaratory action would increase the friction between our
        federal and state courts and improperly encroach on state jurisdiction;

        (6) whether there is an alternative remedy that is better or more effective;

        (7) whether the underlying factual issues are important to an informed resolution of
        the case;



                                                     9
        Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 10 of 16




       (8) whether the state trial court is in a better position to evaluate those factual issues
       than is the federal court; and

       (9) whether there is a close nexus between the underlying factual and legal issues
       and state law and/or public policy, or whether federal common or statutory law
       dictates a resolution of the declaratory judgment action.

Ameritas, 411 F.3d at 1331. This “list is neither absolute nor is any one factor controlling; these

are merely guideposts in furtherance of the Supreme Court’s admonitions in Brillhart and Wilton.”

Id. Applying those factors here, and after careful review, the court finds that a parallel proceeding

exists and that the Ameritas guideposts counsel in favor of abstention in this matter.

       Before applying the nine-factor Ameritas test to this case, it is first important to determine

whether the state proceeding constitutes a parallel proceeding. As the Eleventh Circuit has noted,

“nothing in the Declaratory Judgment Act suggests that a district court’s discretionary authority

exists only when a pending state proceeding shares substantially the same parties and issues.” First

Mercury Ins. Co. v. Excellent Computing Distributors, Inc., 648 F. App’x 861, 866 (11th Cir.

2016). And, applying similar tests, courts in other circuits have exercised discretion to not hear

cases under the Act even when no parallel state proceeding existed. See, e.g., Endo

Pharmaceuticals Inc. v. F.T.C., 345 F. Supp. 3d 554, 563-66 (E.D. Pa. 2018). But, the existence

of a parallel state proceeding is a persuasive indicator that a court may abstain (and perhaps should

consider abstaining) under several of the Ameritas factors. See Nat’l Trust Ins. Co. v. S. Heating

& Cooling, Inc., No. 5:19-CV-00268-LCB, 2020 WL 1083209, at *4 (N.D. Ala. Mar. 6, 2020);

Benchmark Insurance Co. v. Sustainable Energy Solutions, Inc., No. 1:19-cv-94-WKW, 2019 WL

2720124, at *3 (M.D. Ala. June 28, 2019) (“A federal court’s discretion to abstain is more

pronounced when the federal and state actions are ‘parallel.’”).

       As the Eleventh Circuit has explained, “when federal and state proceedings involve

substantially the same parties and substantially the same issues” they are sufficiently parallel for

                                                  10
        Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 11 of 16




purposes of applying the Ameritas factors. Ambrosia Coal and Const. Co. v. Pages Morales, 368

F.3d 1320, 1330 (11th Cir. 2004) (addressing the Colorado River abstention analysis); see

Scottsdale Ins. Co. v. Detco Industries, Inc., 426 F.3d 994, 997 (8th Cir. 2005) (determining that,

for purposes of the Wilton-Brillhart doctrine, “[s]uits are parallel if substantially the same parties

litigate substantially the same issues in different forums” (quoting New Beckley Mining Corp. v.

Int’l Union, United Mine Workers of Am., 946 F.2d 1072, 1073 (4th Cir. 1991)). Several courts

within this circuit have determined that state suits are parallel to federal actions brought under the

Act when the actions brought under the Act seek to determine coverage of the claims pending in

state court. See, e.g., Metro. Prop. & Cas. Ins. Co. v. Butler, No. 4:15-CV-01244-JEO, 2016 WL

2939633, at *6 (N.D. Ala. May 20, 2016) (finding a federal declaratory judgment action seeking

relating to coverage under a homeowner’s policy and a state court action constituted “parallel

proceedings”); Wesco Ins. Co. v. S. Mgmt. Servs., Inc., No. 2:16-CV-01955-RDP, 2017 WL

1354873, at *3 (N.D. Ala. Apr. 13, 2017).

        At first glance, the federal proceedings in this matter may not appear parallel to the

proceedings pending in state court when one considers the parties and issues involved. In the state

court proceedings, the Hendersons filed suit against Atrium Inspection whereas in the federal suit,

which seeks to determine the coverage of Atrium Inspection’s insurance policy, Vanguard

Insurance (which is not a party in the state proceedings) filed suit against Atrium Inspection and

the Hendersons. Though Atrium Inspection and the Hendersons are parties to both proceedings,

Vanguard Insurance is a party only to the federal proceedings. And, there are differences between

the claims filed in state and federal court. As stated above, the plaintiff in the state court proceeding

filed suit against Atrium Inspection to recover for, among other claims, breach of contract and

fraudulent misrepresentation. (Doc. # 1-2 ¶¶ 28-35, 42-48). This suit was filed to determine


                                                   11
           Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 12 of 16




whether Vanguard Insurance owes Atrium Inspection duties to indemnify and defend. (Doc. # 1).

But, despite these differences, the state and federal proceedings qualify as parallel.

           In determining whether the parties in federal and state proceedings are substantially similar,

courts do not require perfect parallelism. See Benchmark Insurance Co., 2019 WL 2720124, at *4.

Particularly, in federal cases involving coverage issues, courts look to whether the parties in federal

court are -- or could be -- similar to the parties involved in the state proceedings. See, e.g., Nat’l

Trust Ins. Co., 2020 WL 1083209, at *4 (determining parties were parallel for purposes of the

nine-factor Ameritas test even though “the plaintiff in the underlying action filed suit against

several [ ] defendants” excluded from the federal action). Here, although Vanguard Insurance is

not currently a party to the state proceedings, the parties in the state and federal proceedings remain

substantially similar under Ameritas because Vanguard Insurance could be impleaded into the state

court proceedings. Under Alabama Rule of Civil Procedure 14(a), a defendant (like Atrium

Inspection in the state suit) is authorized “to bring into the pending action a new party” (like

Vanguard Insurance) who the defendant “allege[s] [is] ultimately liable for the claims asserted by

the original plaintiff.” Ex parte R.B. Ethridge and Associates, Inc., 494 So.2d 54, 57 (Ala. 1986);

see Century 21 Paramount Real Estate, Inc. v. Hometown Realty, LLC, 34 So.2d 658, 666-67 (Ala.

2009) (Bolin, J., dissenting) (describing situations when impleader is appropriate under Alabama

law). Because the insurance policy between Vanguard Insurance and Atrium Inspection contains

an indemnification provision, Vanguard Insurance may be impleaded into the state proceedings.

As such -- and because all of the parties in the federal proceeding are or may become involved in

the state proceeding -- the proceedings are substantially similar under Ameritas in terms of the

parties.




                                                    12
        Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 13 of 16




       Furthermore, the issues raised in the state and federal proceedings are also substantially

similar. The Eleventh Circuit has determined that state and federal proceedings are substantially

similar under Ameritas if “there is a pending [state] action in which some of the questions posed

by the declaratory action have or may be raised.” Angora Enters. v. Condo. Ass’n of Lakeside Vill.,

Inc., 796 F.2d 384, 388 (11th Cir. 1986) (emphasis added). Applying that analysis, district courts

in the Eleventh Circuit have decided that cases filed under the Act seeking to determine the limits

and applicability of insurance policies are parallel to state proceedings if the insurance policies

could become legally relevant in the state proceedings. See, e.g., Benchmark Ins. Co., 2019 WL

2720124, at *4 (concluding a proceeding under the Act to determine coverage contained parallel

issues to a state proceeding because a defendant in the state proceeding could later contend that

the insurance policy was void due to misrepresentations); Wesco Ins. Co., 2017 WL 1354873, at

*3 (“The state court action involves claims against Plaintiff and others for breach of contract, bad

faith, fraud, and negligence. The issue of coverage necessarily arises as part of the state law

claims.” (citation omitted)). In the state proceedings, Atrium Inspection has already claimed the

inspection agreement between it and the Hendersons limits its liability and requires the parties to

arbitrate. Henderson, No. 01-CV-2020-902252 (Ala. Jefferson Cty. Ct.) (Doc. # 10 at 3-4, 8). As

such, determining coverage in this case (and reviewing the inspection agreement) would

necessarily require retreading the same waters as in the state proceeding. And, because Vanguard

Insurance may be impleaded into the state proceeding, resolving Vanguard Insurance’s claims

under the Act would also necessitate resolving claims that “may be raised [in the pending state

action].” Angora Enters., Inc., 796 F.2d at 388. Accordingly, the issues are substantially similar

under Ameritas, and the court turns to the nine-factor Ameritas test.




                                                13
        Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 14 of 16




       The first Ameritas factor looks to Alabama’s interest in having the issue raised in this

declaratory action decided instead in state court. This factor counsels in favor of abstention.

Alabama courts have a strong interest in determining whether an insurance agreement (presumably

entered into under Alabama state law) between Vanguard Insurance and James Russell, an

Alabama citizen, provides coverage. See Benchmark Insurance Co., 2019 WL 2720124, at *5.

That interest is particularly strong here, where the underlying injury was suffered by the

Hendersons, who are also Alabama residents. See Nat’l Trust Ins. Co., 2020 WL 1083209, at *5

(finding similar facts contributed to the state having a “compelling interest”).

       The second and third Ameritas factors also weigh in favor of abstention. These factors look

to whether resolving the federal declaratory action would settle the controversy and serve a useful

purpose in clarifying the legal relations at issue. Deciding this declaratory action would accomplish

neither goal. If this court determines that Vanguard Insurance is contractually obligated to provide

coverage to Atrium Inspection, the litigation in state court would continue. And, if this court

determined instead that Vanguard Insurance was not contractually obligated to provide coverage

to Atrium Inspection, the litigation in state court would still continue. See Benchmark Insurance

Co., 2019 WL 2720124, at *4; Nat’l Trust Ins. Co., 2020 WL 1083209, at *5 (concluding that

when “any judgment in [a] federal declaratory action will not settle or resolve the underlying action

… [the federal declaratory action] runs afoul to Rule 1 of the Federal Rules of Civil Procedure and

the Alabama Rules of Civil Procedure”). Thus, deciding the declaratory action would neither settle

the controversy nor would it serve a useful purpose in clarifying the legal relations at issue.

       The fourth factor, whether the declaratory action was filed for “procedural fencing,” is

ambiguous. The Hendersons filed in state court. And, it is clear that Vanguard Insurance, of course,

wants a federal forum to resolve issues of coverage. Other courts have found similar conduct could


                                                 14
        Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 15 of 16




be viewed as procedural fencing but, ultimately, this factor provides the court with little guidance

due to its ambiguity. See Benchmark Insurance Co., 2019 WL 2720124, at *6; Nat’l Trust Ins.

Co., 2020 WL 1083209, at *5. Accordingly, this factor “weighs neither in favor of nor against

exercising federal jurisdiction.” Amerisure Mut. Ins. Co. v. Paragon Constr. & Dev., Inc., No. 06-

cv-1407, 2007 WL 2893404, at *3 (M.D. Ala. Sept. 28, 2007).

        The fifth and sixth factors require the court consider whether exercising jurisdiction over

the declaratory action would increase the friction between state and federal courts, improperly

encroach on state jurisdiction, or interfere with a better or more effective remedy. See Nat’l Trust

Ins. Co., 2020 WL 1083209, at *6. Here, resolving all issues in state court is preferable to “the risk

of piecemeal litigation in state and federal court.” Benchmark Insurance Co., 2019 WL 2720124,

at *6. And, with parallel issues pending in the state and federal proceedings, the first ruling by one

of these courts “will carry with it at least a potential of having a res judicata effect on the second

court’s ability to hear and decide the issue.” Wesco Ins. Co., 2017 WL 1354873, at *4. Thus,

exercising jurisdiction over this case would increase the friction between state and federal courts,

improperly encroach on the state court’s jurisdiction, and interfere with a better or more effective

remedy — the proceeding currently pending in state court. For these reasons, the fifth and sixth

factors also weigh in favor of abstention.

        The last three factors also favor abstention. These factors require the court consider

“whether the underlying factual issues are important to an informed resolution of the case,”

“whether the state trial court is in a better position to evaluate those factual issues than is the federal

court,” and “whether there is a close nexus between the underlying factual and legal issues and

state law and/or public policy.” Ameritas, 441 F.3d at 1331. Courts have found the first two of

these factors weigh in favor of abstention when the state and federal courts are tasked with


                                                    15
           Case 2:20-cv-01317-RDP Document 20 Filed 03/02/21 Page 16 of 16




overlapping factual inquiries. See Benchmark Insurance Co., 2019 WL 2720124, at *6; Amerisure,

2007 WL 2893404, at *3 (stating that the seventh and eighth Ameritas factors counsel abstention

when “it is better for one court to make this factual determination, rather than for two courts to

duplicate each other’s efforts”). Because the state court will have to review the inspection

agreement between the Hendersons and Atrium Inspection and that same inspection agreement is

relevant to Vanguard Insurance’s coverage of Atrium Inspection, parallel factual inquiries exist

and cause these factors to favor abstention. The last factor counsels in favor of abstention where,

as here, the “[federal] case involves no federal common or statutory law issues.” Benchmark

Insurance Co., 2019 WL 2720124, at *6. And, Alabama has a clear interest in determining whether

an insurance contract, presumably arising under state law, provides coverage to an Alabama

resident. Accordingly, the court finds the last three Ameritas factors also weigh in favor of

abstention.

       Because the bulk of the Ameritas factors counsel abstention, dismissing this case under the

Wilton-Brillhart Abstention Doctrine is appropriate.

IV.    Conclusion

       For the reasons explained above, this case is due to be dismissed. A separate order will be

entered.

       DONE and ORDERED this March 2, 2021.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                16
